 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     PATRICIA A. SPEARMAN,
 7                                                         Case No. 2:20-cv-01594-KJD-NJK
            Plaintiff,
 8                                                                      ORDER
     v.
 9
     SPECIALIZED LOAN SERVICING, LLC, et
10   al.
11          Defendants.
12         On April 1, 2021, Plaintiff Patricia A. Spearman and Defendant Specialized Loan
13 Servicing, LLC (“parties”) filed a notice advising the Court that they had reached a settlement and
14 that a stipulation of dismissal would be filed within 60 days. Docket No. 12. To date, the parties
15 have neither filed a stipulation of dismissal nor requested an extension to do so. See Docket.
16 Accordingly, the parties are hereby ORDERED to file a stipulation of dismissal, no later than
17 June 7, 2021.
18         IT IS SO ORDERED.
19         Dated: June 3, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
